DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly 
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. US 2016/0207311 A1 in view of Poulikakos et al. (US 2018/0009223 A1).
As related to independent claims 1 & 9, Tamai et al. teaches a liquid-ejecting apparatus [claim 1] and method for controlling such [claim 9] comprising: a reservoir for storing a liquid (Tamai et al. – Figure 2, shown below); an electrically conductive faceplate for ejecting the liquid (Tamai et al. – Page 3, Paragraph 60 and Figure 18, Reference #40, shown below); a plurality of channels connecting the reservoir to the electrically conductive faceplate (Tamai et al. – Figure 3, shown below).


    PNG
    media_image1.png
    432
    374
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    311
    306
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    199
    443
    media_image3.png
    Greyscale

Continuing with claims 1 & 9, Tamai et al. does not specifically teach the voltage source to change and maintain an electric potential difference.  However, Poulikakos et al. teaches a liquid ejecting apparatus with a voltage source to change and maintain an electric potential difference between the liquid and the electrically conductive faceplate during ejection from the electrically conductive faceplate (Poulikakos et al. – Page 2, Paragraphs 20-21; Page 4, Paragraphs 45-47; Page 5, Paragraph 51; Page 6, Paragraphs 73-74; Page 7, Paragraphs 82-84 and Figure 1, shown below).

    PNG
    media_image4.png
    348
    452
    media_image4.png
    Greyscale
 


It would have been obvious to one of ordinary skill in the art at the time of filing the invention to specify the voltage source of Tamai et al. to change and maintain an electric potential difference as depicted by Poulikakos et al. in an effort to provide an ink-jet printhead capable of high-resolution printing based on electrohydrodynamic effects, manufactured in a simple way (Poulikakos et al. – Page 2, Paragraphs 20-22).

As related to dependent claims 2 & 10, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach the liquid at the electrically conductive faceplate is ejected as a plurality of droplets, and wherein each of the plurality of droplets, is ejected onto a substrate at a location positionally-adjacent to a previously ejected droplet of different electric potential (Tamai et al. – Figure 20, shown below and Poulikakos et al. – Page 5, Paragraphs 66-67; Page 7, Paragraphs 82-84; and Page 9, Paragraph 95).


    PNG
    media_image5.png
    483
    704
    media_image5.png
    Greyscale


As related to dependent claims 3 & 11, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach a first electrode with a first end positioned in the reservoir and a second end connected to a first terminal of the  et al. – Page 1, Paragraphs 11-13; Page 2, Paragraphs 24-25; Page 4, Paragraph 44; and Page 19, Paragraphs 168-171).

As related to dependent claims 4 & 12, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach an electrically conductive housing storing the reservoir; a first electrode with a first end connected to a first terminal of the voltage source and a second end connected to the electrically conductive housing; and a second electrode with a first end connected to a second terminal of the voltage source and a second end connected to the electrically conductive faceplate (Poulikakos et al. – Page 6, Paragraphs 73-74; Page 7, Paragraphs 82-86; and Page 19, Paragraphs 168-171).
As related to dependent claims 5 & 13, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach a first electrode with a first end positioned in the reservoir and a second end connected to a first terminal of the voltage source; and a second electrode with a first end connected to a second terminal of the voltage source and a second end connected to the plurality of channels, wherein the plurality of channels include electrically conductive sidewalls (Poulikakos et al. – Page 6, Paragraphs 73-74; Page 7, Paragraphs 82-86; and Page 19, Paragraphs 168-171).
As related to dependent claims 6 & 14, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach an electrically conductive housing storing the reservoir; a first electrode with a first end connected to a  et al. – Page 6, Paragraphs 73-74; Page 7, Paragraphs 82-86; Page 9, Paragraphs 95-97; and Page 19, Paragraphs 168-171).
As related to dependent claims 7 & 15, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach the voltage source provides varying electric potential differences to an electrically conductive opening at each of the plurality of channels based on a predetermined value, upon ejection of the liquid (Poulikakos et al. – Page 6, Paragraphs 73-74; Page 7, Paragraphs 82-86; Page 9, Paragraphs 95-97; and Page 19, Paragraphs 168-171).
As related to dependent claims 8 & 16, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach the predetermined value for providing the electric potential difference to the electrically conductive opening at each of the plurality of channels is based on the electric potential difference provided to a positionally-adjacent electrically conductive opening (Poulikakos et al. – Page 6, Paragraphs 73-74; Page 7, Paragraphs 82-86; Page 9, Paragraphs 95-97; and Page 19, Paragraphs 168-171).
As related to dependent claim 17, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach a method of manufacturing an article, the method comprising: applying a formable material on a substrate while controlling a liquid-ejecting apparatus using a control method according to claim 9; 
As related to dependent claim 18, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach the liquid is a resist [i.e. masking material] (Poulikakos et al. – Page 5, Paragraph 67 and Page 6, Paragraph 69).
As related to dependent claim 19, the combination of Tamai et al. and Poulikakos et al. remains as applied above and continues to teach the method for controlling a liquid-ejecting apparatus according to claim 9, wherein the liquid is ejected onto a substrate in a predetermined pattern (Tamai et al. – Pager 89, Paragraphs 173-182 & Figure 20, shown above and Poulikakos et al. – Page 5, Paragraphs 65-67).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noakes et al. (US 4,854,506 A) teaches electrostatic painting/printing/coating with a voltage applied to the liquid which is different from the voltage applied to the surrounding plate.  Jeffries et al. (US 5,221,050 A) teaches electrostatic painting/printing/coating with a voltage applied to the liquid which is different from the voltage applied to the surrounding enclosure.  .  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Zimmermann/Primary Examiner, Art Unit 2853